[Cite as State v. Hull, 2022-Ohio-4274.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                   :       Hon. W. Scott Gwin, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
CURTIS HULL                                  :       Case No. 22-CA-10
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 20CR12-0294




JUDGMENT:                                            Sentence Vacated and Remanded




DATE OF JUDGMENT:                                    November 29, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

CHARLES T. MCCONVILLE                                TODD W. BARSTOW
117 East High Street                                 261 West Johnstown Road
Suite 234                                            Suite 204
Mount Vernon, OH 43050                               Columbus, OH 43230
Knox County, Case No. 22-CA-10                                                            2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant, Curtis Hull, appeals his May 12, 2022 sentence from

the Court of Common Pleas of Knox County, Ohio. Plaintiff-Appellee is state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On December 14, 2020, the Knox County Grand Jury indicted appellant on

one count of failure to use turn signal in violation of R.C. 4511.39 (Count 1), one count of

failure to stop at grade crossing in violation of R.C. 4511.61(D) (Count 2), one count of

failure to comply with order or signal of police officer in violation of R.C. 2921.331(B)

(Count 3), one count of driving under lifetime suspension in violation of R.C. 4510.18(A)

(Count 4), one count of having weapons while under disability in violation of R.C.

2923.13(A)(2) (Count 5), and one count of criminal damaging in violation of R.C.

2909.06(A)(1) (Count 6).

       {¶ 3} On April 18, 2022, appellant pled no contest to the charges. The trial court

found appellant guilty of all charges. A sentencing hearing was held on May 11, 2022.

By judgment entry filed May 12, 2022, the trial court sentenced appellant to thirty months

on Count 3, thirty months on Count 4, and thirty months on Count 5, to be served

consecutively, and ninety days on Count six, to be served concurrently to the consecutive

sentences.

       {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                             I
Knox County, Case No. 22-CA-10                                                           3


      {¶ 5} "THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT BY

IMPROPERLY SENTENCING HIM TO CONSECUTIVE TERMS OF INCARCERATION

IN CONTRAVENTION OF OHIO'S SENTENCING STATUTES."

                                            II

      {¶ 6} "APPELLANT'S TRIAL COUNSEL WAS INEFFECTIVE THEREBY

DEPRIVING HIM OF THE EFFECTIVE ASSISTANCE OF COUNSEL PURSUANT TO

THE SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

CONSTITUTION."

                                             I

      {¶ 7} In his first assignment of error, appellant claims the trial court erred in

improperly sentencing him to consecutive terms in contravention of Ohio's sentencing

statutes. We agree.

      {¶ 8} In his appellate brief at 3, appellant argues the trial court fell short of the

mandate announced in State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d

659, wherein the Supreme Court of Ohio held at ¶ 37: "In order to impose consecutive

terms of imprisonment, a trial court is required to make the findings mandated by R.C.

2929.14(C)(4) at the sentencing hearing and incorporate its findings into its sentencing

entry, but it has no obligation to state reasons to support its findings." Appellant argues

the trial court failed to justify consecutive service between Counts 4 and 5 during the

sentencing hearing.

      {¶ 9} In its appellate brief at 5, the state concedes the issue: "However, the

transcript does not contain the findings from R.C. 2929.14(C) that consecutive service is
Knox County, Case No. 22-CA-10                                                          4


necessary to protect the public from future crimes by the offender, and that consecutive

sentences are not disproportionate to the defendant's conduct."

       {¶ 10} Upon review, we find the trial court erred in imposing consecutive

sentences.      We vacate the sentence and remand the matter to the trial court for

resentencing pursuant to R.C. 2929.14(C)(4) and Bonnell.

       {¶ 11} Assignment of Error I is granted.

                                            II

       {¶ 12} In his second assignment of error, appellant claims his trial counsel was

ineffective by failing to keep him informed of plea offers. Because of our decision in the

first assignment of error, we find this assignment to be premature.

       {¶ 13} The sentence of the Court of Common Pleas of Knox County, Ohio is

hereby vacated, and the matter is remanded to said court for resentencing consistent with

this opinion.

By Wise, Earle, P.J.

Gwin, J. and

Baldwin, J. concur.




EEW/db